DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 11/15/2021:
Claim 1 has been amended. 
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0159340 to Hu et al. in view of US Patent Application Publication 2013/0157089 to Miyatake et al.
With respect to claim 1, Hu et al. teach that a battery pack comprising the left side battery array (a first battery module) and the right side battery array (a second battery module) that are arranged side by side inside a pack case 1800 in a first direction, each of the left side battery array (the first battery module) and the right side battery array (the second battery module) including a plurality of battery cells 1802 arranged side by side in a second direction orthogonal 

Hu et al. do not teach the first heat transfer part and the second heat transfer part are arranged in a staggered manner and are in continuous connection with each other. 
However, Miyatake et al. teach the power storage module with a folded heat transmission plate 21, wherein the folded that transmission plate 21 is arranged in a staggered manner around the power storage cells 20 continuously (Miyatake et al.: Section [0041]; Figs. 1A and 8A). 
With the concept of having the folded that transmission plate 21 is arranged in a staggered manner around the power storage cells 20 continuously from Miyatake et al., it would have been obvious as of the effective filing dated of the claimed invention to have modified Hu et al. with the motivation of having a means such the heat absorbing plating would regulate the temperature of the battery module uniformly. 

With respect to claim 2, Hu et al. teach the same heat transfer component, the same first heat insulator and the same second heat insulator, therefor, lacking of any clear composition or material distinction between the claimed heat transfer component, first heat insulator and second heat insulator and those disclosed by Hu et al., it would be inherent for the heat transfer component, the first heat insulator and the second heat insulator of Hu et al. to have a thermal conductivity of the heat transfer component is higher than a thermal conductivity of each of the first heat insulator and the second heat insulator.

With respect to claim 3, Hu et al. does not specifically teach that the battery pack, wherein the one of the battery cells in the first battery module to which the first heat transfer part is connected so as to enable heat transfer between the first heat transfer part and the one of the battery cells in the first battery module, and the one of the battery cells in the second battery module to which the second heat transfer part is connected so as to enable heat transfer between the second heat transfer part and the one of the battery cells in the second battery module, are disposed at places that differ in the second direction. 
However, the particular rearrangement of the first heat transfer part and the second heat transfer part were held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, . 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/20/2021